IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                   No. 01-50298 c/w No. 01-50306
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TEOFILIO BARCENAS-ANGELINA,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. DR-00-CR-583-1
                        - - - - - - - - - -
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Teofilio Barcenas-Angelina appeals from his sentence

following his conviction for illegal reentry into the United

States following deportation.   He argues that the district court

failed to verify that he had reviewed the PSR and discussed the

PSR with defense counsel, as required by FED. R. CRIM. P.

32(c)(3)(A).   The record supports his argument.

     Barcenas-Angelina also argues that an FED. R. CRIM. P.

32(c)(3)(A) error requires an automatic remand for resentencing.

An identical argument was recently rejected by this court.      See


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                   No. 01-50298 c/w No. 01-50306
                                -2-

United States v. Esparza-Gonzalez, 268 F.3d 272, 274 (5th Cir.

2001).   Because Barcenas-Angelina did not object to the FED. R.

CRIM. P. 32(c)(3)(A) error during sentencing and has failed to

allege that he was prejudiced by such error, he has not

demonstrated plain error.     Id.   Accordingly, the judgment of the

district court is AFFIRMED.